           Case 1:21-cr-00118-RCL Document 94-1 Filed 09/13/21 Page 1 of 3




                                                                    U.S. Department of Justice

                                                                    Channing Phillips
                                                                    Acting United States Attorney

                                                                    District of Columbia


                                                                    Judiciary Center
                                                                    555 Fourth St., N.W.
                                                                    Washington, D.C. 20530

                                                                 September 13, 2021



    Sandra Roland                                            Greg Smith
    Federal Public Defender for DC                           Law Offices of Gregory Smith
    625 Indiana Avenue, NW                                   913 East Capitol Street, SE
    Suite 550                                                Washington, DC 20003
    Washington, DC 20004                                     (202) 460-3381
    (202) 208-7500                                           Fax: (877) 809-9113
    Fax: 202-208-7515                                        Email: gregsmithlaw@verizon.net
    Email: sandra_roland@fd.org                              Counsel for Lisa Eisenhart
    Counsel for Eric Munchel



BY EMAIL

         Re:      United States v. Eric Munchel and Lisa Eisenhart
                  Case No. 21-cr-118
                  Volume 6 of Informal Discovery, USCP materials

Dear Counsel:

        As part of our ongoing discovery production in this case, you or your designee will
receive an invitation via USAFx to download reports from U.S. Capitol Police (USCP)
investigations of alleged wrongdoing by USCP officers on January 6, 2021. Officer names,
witness names, and complainant names have been redacted.1 We are working to produce a set of
reports that replaces the redactions with unique identifiers for individuals whose names have
been redacted. When that process is complete, we will reproduce the documents with the unique

1
 Please note that significant efforts have been made to redact officers’ names. If an officer’s name was inadvertently
not redacted and that officer is a subject of or witness to an allegation of misconduct, please treat that information as
highly sensitive under the protective order.
        Case 1:21-cr-00118-RCL Document 94-1 Filed 09/13/21 Page 2 of 3




identifiers. Additional exhibits from these investigations are forthcoming. At this time, we
understand that a small number of investigations are still on-going, and we will provide reports
of those investigations on a rolling basis as they are concluded.

                                  Summary of Prior Productions

       For your convenience, I am summarizing the prior discovery productions in this matter:

            Production                       Date                    Number of Items
 Production of Detention Appeal        March 3, 2021          12 items
 Materials
 Informal Discovery Volume 1           March 4, 2021          40 items seized from Mr.
                                                              Munchel’s cell phone
 Informal Discovery Volume 2           March 9, 2021          147 search warrant photos
 Image of Munchel’s cell phone         March 29, 2021         1 image of cell phone seized from
 (offered to both counsel and                                 Mr. Munchel
 provided to Federal Defenders
 Office)
 Informal Discovery Volume 3           April 7, 2021      73 items
 Fast Track Discovery Volume 1         May 24, 2021       5,461 items
 Viewing Letter                        July 13, 2021      Regarding 42 physical items
 Informal Discovery Volume 4           July 30, 2021      88 items
 Fast Track Discovery Volume 2         In Production      Approximately 74 items
 Fast Track Discovery Volume 3         In Production      Will include January 5, 2021
                                                          BWC, TIES media objects, and
                                                          comprehensive TIES reports
 Informal Discovery Volume 5           August 21, 2021    Contains January 5, 2021 BWC,
                                                          Apple records, Apple search
                                                          warrant materials, and media
                                                          objects from FBI TIES/TTK
                                                          reports.
 Informal Discovery Volume 6           September 13, 2021 275 MB zip file containing
                                                          records Bates-stamped
                                                          CAPD_000000001 to
                                                          CAPD_000000848, index in PDF
                                                          format, and index in Excel
                                                          format.

     The materials are provided to you pursuant to the protective order entered in this case,
ECF No. 68.

       I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes

                                                2
        Case 1:21-cr-00118-RCL Document 94-1 Filed 09/13/21 Page 3 of 3




to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal
Rules of Criminal Procedure, including results or reports of any physical or mental examinations,
or scientific tests or experiments, and any expert witness summaries. I also request that
defendant(s) disclose prior statements of any witnesses defendant(s) intends to call to testify at
any hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I
request that such material be provided on the same basis upon which the government will
provide defendant(s) with materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant(s) provide the government with the appropriate written notice if
defendant(s) plans to use one of the defenses referenced in those rules. Please provide any notice
within the time period required by the Rules or allowed by the Court for the filing of any pretrial
motions.

       I will forward additional discovery as it becomes available. As always, if you have any
questions, please feel free to contact me.

                                                     Sincerely,

                                                     /s/ Leslie A. Goemaat
                                                     Leslie A. Goemaat
                                                     Assistant United States Attorney

Enclosure(s)

Cc: Shirley Lewis, Federal Defender’s Office




                                                3
